DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflector (30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 10, 15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recited “a refractive device disposed on a front side of the substrate to refract a light from the display area and the wiring area, so to partially or totally prevent the wiring area from being seen” and “wherein the refractive device extends an image formed by a plurality of pixels in the display area to the wiring area, and the wiring area is unperceivable by a viewer”.  The examiner is confused if refractive device disposed on a front side of the substrate to refract a light from the display area and the wiring area, so to partially prevent the wiring area from being seen then how can it be unperceivable by a viewer. If the refractive device is partially preventing the wiring area from being seen then it means some part of the wiring area can be seen then it is not unperceivable by a viewer.
 wherein the wiring area comprises a gate driver circuit”.  The examiner is confused if the wiring area comprises a gate driver chip and a gate driving circuit and another gate driver circuit or the wiring area comprises a gate driver chip and a gate driving circuit.
Also, claim 1 recited “wherein a flat portion is a piano lens and a refractive portion is a convex lens having a curve designed for the wiring area”.  The examiner is confused that refractive device has a flat portion and convex portion or different lens has a flat portion and convex portion.  
Also, claim 1 recited “a reflector disposed on an outside wall surface of the wiring area” and the examiner is confused what part of the outside wall surface of the wiring area.  The outside wall surface of the wiring area has a top, bottom, side surface, or all surfaces.  Please clarify what part of the surface of the wiring area which the reflector located at.  
Claim 6 recited “a reflector disposed on an outside wall surface of the wiring area” and the examiner is confused what part of the outside wall surface of the wiring area.  The outside wall surface of the wiring area has a top, bottom, side surface, or all surfaces.  Please clarify what part of the surface of the wiring area which the reflector located at.  
Claims 7 depend from claim 6 so it is rejected for the same reason.
Claim 10 depends on claim 2.  Claim 2 recited “a refractive device disposed on a front side of the substrate to refract a light from the display area and the wiring area and so to partially or totally prevent the wiring area from being seen” and claim 10 recited 
Claim 15 recited “a reflector disposed on an outside wall surface of the wiring area” and the examiner is confused what part of the outside wall surface of the wiring area.  The outside wall surface of the wiring area has a top, bottom, side surface, or all surfaces.  Please clarify what part of the surface of the wiring area which the reflector located at.  
Claims 16 depend from claim 15 so it is rejected for the same reason.
Claim 19 depends on claim 11.  Claim 11 recited “a refractive device disposed on a front side of the substrate to refract a light from the display area and the wiring area and so to partially or totally prevent the wiring area from being seen” and claim 19 recited “wherein the refractive device extends an image formed by a plurality of pixels in the display area to the wiring area and the wiring area is unperceivable by a viewer”.  The examiner is confused if refractive device disposed on a front side of the substrate to refract a light from the display area and the wiring area, so to partially prevent the wiring area from being seen then how can it be unperceivable by a viewer. If the refractive device is partially preventing the wiring area from being seen then it means some part of the wiring area can be seen then it is not unperceivable by a viewer.
20 recites the limitation "the flat portion" and “the refractive portion” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Also, claim 20 recited “wherein the flat portion is a piano lens and the refractive portion is a convex lens having a curve designed for the wiring area”.  The examiner is confused that refractive device has a flat portion and convex portion or different lens has a flat portion and convex portion.  
Also, claim 20 recited “a reflector disposed on an outside wall surface of the wiring area” and the examiner is confused what part of the outside wall surface of the wiring area.  The outside wall surface of the wiring area has a top, bottom, side surface, or all surfaces.  Please clarify what part of the surface of the wiring area which the reflector located at.  
Also, claim 20 recited “the wiring area comprises a gate driver chip and a gate driving circuit; the wiring area comprises a gate driver circuit”.  The examiner is confused if the wiring area comprises a gate driver chip and a gate driving circuit and another gate driver circuit or the wiring area comprises a gate driver chip and a gate driving circuit.
Also, claim 20 depends on claim 11.  Claim 11 recited “a refractive device disposed on a front side of the substrate to refract a light from the display area and the wiring area and so to partially or totally prevent the wiring area from being seen” and claim 20 recited “wherein the refractive device extends an image formed by a plurality of pixels in the display area to the wiring area and the wiring area is unperceivable by a viewer”.  The examiner is confused if refractive device disposed on a front side of the substrate to refract a light from the display area and the wiring area, so to partially 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 8-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakura et al (US Patent No. 8,878,262).
[Re claim 2] Sakakura discloses the display panel, comprising: a substrate (610, 1210) comprising a display area (pixel portion, 1202) in the middle of the substrate and a wiring area (driver circuit portion, 1201, 1203) around the display area; a refractive device (transparent material 633, 1204) disposed on a front side of the substrate to refract a light from the display area and the wiring area and so to partially or totally 
[Re claim 3] Sakakura also discloses the display panel wherein the refractive device (transparent material 633, 1204) comprises a flat portion (633, 1204 portion above the wiring area) and a refractive portion (633, 1204 portion above the display area) on each of two sides of the flat portion (see figure 7-8A).
[Re claim 8] Sakakura also discloses the display wherein the wiring area (driver circuit portion, 1201, 1203) comprises a gate driver chip (637, 636) and a gate driving circuit (1203) (see figure 7-8A and column 12 line 47-50 and column 15 lines 24-49).
[Re claim 9] Sakakura also discloses the display wherein the wiring area (driver circuit portion, 1201, 1203) comprises a gate driver circuit (1203) (see figure 7-8A and column 15 lines 24-49).
[Re claim 10] Sakakura also discloses the display wherein the refractive device (1204) extends an image formed by a plurality of pixels in the display area (1202) to the wiring area (1201 and 1203) and the wiring area is unperceivable by a viewer (see figure 8A). Sakakura teaches that the refractive device completely covering the wiring area therefore it would inherently unperceivable by a viewer.
[Re claim 11] Sakakura also discloses the display device, comprising: a display panel, comprising: a substrate (610, 1210) comprising a display area (pixel portion, 1202) in the middle of the substrate and a wiring area (driver circuit portion, 1201, 1203) around the display area; a refractive device (transparent material 633, 1204) disposed on a front side of the substrate to refract a light from the display area and the wiring 
 [Re claim 12] Sakakura also discloses the display panel wherein the refractive device (transparent material 633, 1204) comprises a flat portion (633, 1204 portion above the wiring area) and a refractive portion (633, 1204 portion above the display area) on each of two sides of the flat portion (see figure 7-8A).
 [Re claim 17] Sakakura also discloses the display wherein the wiring area (driver circuit portion, 1201, 1203) comprises a gate driver chip (637, 636) and a gate driving circuit (1203) (see figure 7-8A and column 12 line 47-50 and column 15 lines 24-49).
[Re claim 18] Sakakura also discloses the display wherein the wiring area (driver circuit portion, 1201, 1203) comprises a gate driver circuit (1203) (see figure 7-8A and column 15 lines 24-49).
[Re claim 19] Sakakura also discloses the display wherein the refractive device (1204) extends an image formed by a plurality of pixels in the display area (1202) to the wiring area (1201 and 1203) and the wiring area is unperceivable by a viewer (see figure 8A). Sakakura teaches that the refractive device completely covering the wiring area therefore it would inherently unperceivable by a viewer.

Allowable Subject Matter
Claims 4-5 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYOUNG LEE/Primary Examiner, Art Unit 2895